DISSENTING OPINION.
The statute is a subterfuge by which it is sought to cover up so as not to be discovered a violation of our Constitution prohibiting pensions to public officers and employees. The statute violates Section 20 of the Constitution which prohibits any person to be elected or appointed to any office in the state for life or during good behaviour, and that the term of all officers shall be for a specified period; and violates Section 108 which provides that whenever the legislature shall take away the duties pertaining to any office then the salary of the office shall cease; and Section 267 is violated, which is in this language: "No person elected or appointed to any office or employment of profit under the laws of this state, or by virtue of any ordinance of any municipality of this state, shall hold such office or employment without personally devoting his time to the performance of the duties thereof."
Section 93 of the Constitution is violated, which is in this language: "The legislature shall not retire any officer on pay, or part pay, or make any grant to such retiring officer."
Section 96 of the Constitution is also violated, which is in this language: "The legislature shall never grant extra compensation, fee, or allowance, to any public officer, agent, servant, or contractor, after service rendered or *Page 275 
contract made, nor authorize payment, or part payment, of any claim under any contract not authorized by law; but appropriations may be made for expenditures in repelling invasion, preventing or suppressing insurrections."
It will be observed that this section prohibits extra compensation, fee or allowance to any public officer, agent,servant or contractor after service rendered. Our court held in Monette v. State, 91 Miss. 662, 44 So. 989, 124 Am. St. Rep. 715, a policeman was an officer as defined in Section 20 of the Constitution. Volume 35 of Words and Phrases, Perm. Ed., Page 228, gives the following definition of a public officer: "A `public officer' being one who renders a public service, or service in which the general public is interested, a municipal fireman is a public officer, as he is charged with the public duty of protecting the property in the municipality from fire."
If a fireman is not a public officer, surely he is an agent or employee for profit under the provision of Section 267 of the Constitution.
Certainly the municipality would be without authority under the law to permit its officers and employees to remain idle except when requested to render services at appointed times fixed for that purpose. The municipality is required to provide asufficient number of officers and employees to carry on its affairs continuously without their duties being left to call to service at stated periods.
If this statute is constitutional, it appears to me to mean that every state, county and municipal officer in the state could be retired on a pension in the same manner. *Page 276